Name: Commission Regulation (EEC) No 329/89 of 9 February 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10. 2. 89No L 38/22 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 329/89 of 9 February 1989 fixing the amount of the subsidy on oil seeds subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1 966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 275/89 0, Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (^, as last amended by Regulation (EEC) No 221 6/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 250/89 f7), as amended by Regulation (EEC) No 294/89 (*) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 250/89 to the informa ­ tion known to the Commission that the amount of the Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (,0) is as set out in Annex III for sunflower seed harvested in Spain. 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1989/90 marketing year for colza and rape will be confirmed or replaced as from 10 February 1989 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. Article 2 This Regulation shall enter into force on 10 February 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1 966, p. 3025/66. (2) OJ No L 197, 26. 7. 1988, p. 1 . 0 OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 32, 3. 2. 1989, p. 8 . o OJ No L 167, 25. 7. 1972, p . 9 . (Ã  OJ No L 197, 26. 7. 1988, p. 10. 0 OJ No L 30, 1 . 2. 1989, p. 33. 0 OJ No L 33, 4. 2. 1989, p. 34. 0 OJ No L 266, 28. 9. 1983, p. 1 . (I0) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . 10. 2. 89 Official Journal of the European Communities No L 38/23 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) - Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period 70 1 . Gross aids (ECU): \  Spain  Portugal  Other Member States 0,580 0,000 20,328 0,580 0,000 20,409 0,580 0,000 20,568 0,580 0,000 20,807 0,580 0,000 20,649 1,170 0,000 18,343 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 48,38 53,99 981,58 149,00 178,03 16,572 13,063 32 098 2 464,67 48,58 54,20 985,49 149,56 178,72 16,634 13,111 32 218 2 469,51 48,96 54,62 993,16 150,73 180,12 16,764 13,214 32 422 2474,11 49,52 55,26 1 004,71 152,53 182,23 16,964 13,371 32 710 2 491,85 49,15 54,84 997,08 151,29 180,81 16,826 13,259 32 441 2 461,15 43,83 48,85 885,73 134,34 160,61 14,942 11,706 28 550 2114,11 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 89,44 3 192,53 89,44 3 206,88 89,44 3 227,78 89,44 3 254,80 89,44 3 231,69 180,43 2 922,21 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 4 398,19 0,00 4412,63 0,00 4 438,24 0,00 4 47139 0,00 4 440,97 0,00 "3 978f4 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. No L 38/24 Official Journal of the European Communities 10. 2. 89 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period 7 (') 1 . Gross aids (ECU): I 1 I  Spain  Portugal  Other Member States 3,080 2,500 22,828 3,080 2,500 22,909 3,080 2,500 23,068 3,080 2,500 23,307 3,080 2,500 23,149 3,670 2,500 20,843 2. Final aids : \ l (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 54,28 60,60 1 102,29 167,96 200,13 18,682 14,751 36 186 2 854,72 54,48 60,82 1 106,20 168,52 200,83 18,744 14,799 36 306 2 859,56 54,86 " 61,24 1 113,88 169,69 202,22 18,874 14,901 36 510 2 864,16 55,42 61,88 1 125,42 171,49 204,33 19,074 15,059 36 797 2 881,90 55,05 61,46 1 117,79 170,25 202,92 18,936 14,947 36 528 2 851,20 49,74 55,46 1 006,44 153,30 182,71 17,051 13394 32 638 2 504,16 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 474,98 3 578,06 474,98 3 592,41 474,98 3 613,31 474,98 3 640,33 474,98 3 617,22 565,96 3 307,74 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 470,02 4 868,21 470,02 4 882,65 470,02 4 908,25 470,02 4 941,40 470,02 4 910,99 470,02 4 448,96 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. 10. 2. 89 No L 38/25Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 5,170 0,000 24379 5,170 0,000 24,924 5,170 0,000 25,468 5,170 0,000 25,925 5,170 0,000 25,925 2. Final aids : (a) Seed harvested and processed in (') : - Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs) .  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 57,97 64,72 1 177,19 179,46 213,75 19,960 15,764 38 663 3 060,12 59,25 66,16 1 203,50 183,64 218,59 20,426 16,139 39 565 3 15230 60,53 67,60 1 229,77 187,82 223,42 20,891 16,512 40 418 3 228,83 61,61 68,81 1 251,84 19132 227,47 21,280 16,823 41 071 3 286,57 61,61 68,81 1 251,84 191,32 227,47 21,280 16,823 41 071 3 286,57 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 797,28 3 856,67 797,28 3 939,01 797,28 4 01635 797,28 4 075,57 797,28 4 075,57 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 85737 6 683,10 0,00 6 963,24 6 786,28 0,00 7 065,10 6 885,56 0,00 7 142,13 6 960,63 0,00 7 142,13 6 960,63 3. Compensatory aids :  in Spain (Pta) 3 804,61 3 888,88 3 968,15 4 031,23 4 031,23 4. Special aid :  in Portugal (Esc) 6 683,10 6 786,28 6 885,56 6 960,63 6 960,63 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. t ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period 7 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,086860 2,356410 43,729900 7,102320 8,106170 0,780779 0,638270 1 522,29 173,24400 171,05200 130,74600 2,083810 2,353720 43,709100 7,107090 8,105260 0,779892 0,639368 1 527,18 174,05900 171,49200 131,12800 2,080480 2,350720 43,698000 7,112880 8,105550 0,779436 0,640467 1 532,17 174,97200 172,08500 131,60600 2,077320 2,347630 43,691299 7,118110 8,105850 0,779480 0,641536 1 536,89 175,95700 172,62600 132,04800 2,077320 2,347630 43,691299 7,118110 8,105850 0,779480 0,641536 1 536,89 175,95700 172,62600 132,04800 2,068160 2,338220 43,647000 7,132450 8,108220 0,779639 0,645069 1 550,24 180,02500 174,64000 133,39400